Revised July 22, 2002

                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                      _______________________

                              No. 01-30104

                         _______________________


                            PATRICIA HEATON,

                                                       Plaintiff-Appellee,

                                   versus

               MONOGRAM CREDIT CARD BANK OF GEORGIA,

                                                                  Defendant,
                                   versus

              FEDERAL DEPOSIT INSURANCE CORPORATION,

                                                          Movant-Appellant.


           Appeal from the United States District Court
               for the Eastern District of Louisiana
_________________________________________________________________

                              July 8, 2002

Before JONES, EMILIO M. GARZA and STEWART, Circuit Judges.

EDITH H. JONES, Circuit Judge:

           Like an earlier appeal, Heaton v. Monogram Credit Card

Bank of Georgia, 231 F.3d 994 (5th Cir. 2000), this appeal is from

an order remanding this case to state court for lack of subject

matter   jurisdiction.       The   main     issues   in   this   appeal   are

(1) whether appellate jurisdiction exists to review the district

court’s refusal to allow the Federal Deposit Insurance Corporation
(FDIC) to intervene as of right in the action; (2) if so, whether

the district court erred in denying intervention; (3) whether this

court has jurisdiction to review the district court’s remand order;

and (4) if so, whether the district court erred in remanding.

Because of the important role that the FDIC plays in enforcing

federal banking laws, as evidenced by its broad jurisdictional

statute, we answer all four of these questions in the affirmative

and reverse the district court’s orders denying the intervention

motion as moot and remanding to state court.

                                   BACKGROUND

            Patricia Heaton brought a class action suit against

Monogram Credit Card Bank of Georgia in Louisiana state court

alleging violations of state usury laws. Monogram removed the case

to federal district court on the ground that Heaton’s claims under

Louisiana law were completely preempted by section 27 of the

Federal Deposit Insurance Act (FDIA), 12 U.S.C. § 1831d.                  That

provision authorizes federally insured "State banks" to charge

certain interest rates and fees and preempts state laws to the

contrary.    12 U.S.C. § 1831d(a); Heaton, 231 F.3d at 995-96.

According to the FDIC, Monogram is “engaged in the business of

receiving   deposits”   and   is     thus   a   “State   bank”   pursuant   to

§   1813(a)(2)   of   the   same    statute.    If   Heaton’s    claims   were

completely preempted, the district court had federal question

jurisdiction over the claims and the case as pled.          See, e.g., Hart



                                       2
v. Bayer Corp., 199 F.3d 239, 244 (5th Cir. 2000); McClelland v.

Gronwaldt, 155 F.3d 507, 512 & n.12, 516-17 (5th Cir. 1998); Krispin

v. May Dep’t Stores Co., 218 F.3d 919, 922 (8th Cir. 2000).1

            Heaton moved to remand, but her motion was initially

denied.    The case was assigned to another district judge.             Heaton

amended her complaint to add a claim under the Truth in Lending Act

(TILA), 15 U.S.C. §§ 1601-1667f. Later, she sought reconsideration

of the court’s denial of her motion to remand (and moved to dismiss

the TILA claim).     The FDIC attempted to intervene in the case as a

party defendant either as of right or permissively pursuant to Fed.

R. Civ. P. 24(a) or (b).       On the day the FDIC’s motion was filed,

the district court remanded for lack of jurisdiction and dismissed

the TILA claim.       Two days later, a magistrate judge denied the

FDIC’s intervention motion as moot.

            Monogram appealed the remand order to this court, and

the FDIC participated in the appeal as an amicus curiae.                  This

court held that it lacked jurisdiction over Monogram’s appeal of

the remand order, but reinstated Heaton’s TILA claim, holding that

once the district court remanded the case, it lacked jurisdiction

to dismiss the claim.      Heaton, 231 F.3d at 1000 & n.6.         This court


      1
            The provisions of § 1831d are quite similar to certain provisions of
the National Bank Act, 12 U.S.C. §§ 85 and 86. The courts of appeals are divided
as to whether §§ 85 and 86 completely preempt state-law usury claims against a
national bank so as to confer federal subject-matter jurisdiction over such
claims. Compare Anderson v. H & R Block, Inc., 287 F.3d 1038 (11th Cir. 2002),
with Krispin, 218 F.3d at 922 (citing M. Nahas & Co. v. First Nat'l Bank of Hot
Springs, 930 F.2d 608, 611 (8th Cir. 1991)).



                                       3
acknowledged that because of its reinstatement of the TILA claim,

“Monogram may file another petition for removal based on the TILA

claim once this case is returned to state court.”        Id. at 1000 n.6.

           Within a day of this court’s decision, Monogram again

removed the case to federal court, and the FDIC immediately filed

a second motion to intervene.        Unbeknownst to Monogram and the

FDIC, however, Heaton had already obtained an ex parte state court

order dismissing her TILA claim.         Consequently, Heaton moved to

remand;   the   district   court   complied,   stating   that   it   lacked

jurisdiction.     The court rejected Monogram’s complete preemption

argument for federal jurisdiction, concluding that Monogram was not

“engaged in the business of receiving deposits” and thus was not a

“State bank” within the meaning of § 1813(a)(2).            In its order

remanding the case, the court stated that it was dismissing as moot

the FDIC’s motion to intervene.       The FDIC has appealed.

                               DISCUSSION

           That the FDIC rather than Monogram has appealed makes all

the difference on this second run-through.       In the first instance,

the effective denial of the FDIC’s motion to intervene may be

reviewed by this court notwithstanding the remand order according

to City of Waco v. United States Fid. & Guar. Co., 293 U.S. 140, 55
S. Ct. 6 (1934).    The district court erred in refusing to allow the

FDIC to intervene as of right. And while a remand order based on

lack of jurisdiction cannot normally be appealed from, 28 U.S.C. §



                                     4
1447(d), the FDIC is granted a statutory exemption from that

provision under the circumstances applicable here.                12 U.S.C. §

1819(b)(2)(C).     Finally, the remand order was wrong because the

FDIC was entitled to intervene in the case, conferring instant

federal subject matter jurisdiction under the broad rubric of 12

U.S.C. § 1819(b)(2)(A) (“all suits of a civil nature at common law

or in equity to which the Corporation, in any capacity, is a party

shall be deemed to arise under the laws of the United States”).

                                      I.

            Under the City of Waco rule, “we may review any aspect of

a   judgment   containing   a     remand   order   that    is   ‘distinct   and

separable   from   the   remand    proper’”    even   if   this   court   lacks

jurisdiction to review the remand order.              First Nat’l Bank v.

Genina Marine Servs., Inc., 136 F.3d 391, 394 (5th Cir. 1998)

(citation omitted).      See Arnold v. State Farm Fire and Cas. Co.,

277 F.3d 772, 776-77 (5th Cir. 2001).          According to City of Waco,

certain “separable” orders that (1) logically precede a remand

order and (2) are conclusive, in the sense of being functionally

unreviewable in state courts, can be reviewed on appeal even when

the remand order cannot be.        Arnold, 277 F.3d at 776.       These orders

must also be independently reviewable by means of devices such as

the collateral order doctrine.        Id.     Because the district court’s

denial of the intervention motion satisfies these requirements, it

is reviewable under City of Waco.



                                      5
            First, the denial of intervention preceded the district

court’s remand decision in logic and in fact.            The remand decision

was necessarily predicated on the court’s refusal to consider the

jurisdictional significance of the motion to intervene.                     This

court’s decision in FDIC v. Loyd, 955 F.2d 316 (5th Cir. 1992), had

been cited to the district court to demonstrate that it had subject

matter    jurisdiction      over     Heaton’s     case    under    12    U.S.C.

§ 1819(b)(2)(A) as soon as the FDIC filed its motion to intervene.2

Moreover, during a hearing on the remand and intervention motions,

the   district    court   acknowledged     that   the    two   questions   were

conceptually intertwined;3 the court also observed that Heaton’s

motion to remand would become moot if the court granted the FDIC’s

intervention motion first.         The court went on to make clear that it




      2
            See also Farina v. Mission Inv. Trust, 615 F.2d 1068, 1075 (5th Cir.
1980) (regardless of whether district court had (a) treated FDIC’s motion to
remove case to federal court as motion to intervene and granted it or (b) added
FDIC on its own motion as party to case pursuant to Fed. R. Civ. P. 21, § 1819
conferred subject matter jurisdiction on court because FDIC “was properly a party
to the suit at the time of final judgment”).
      3
             As a general rule, “[a]n existing suit within the court's
jurisdiction is a prerequisite of an intervention, which is an ancillary
proceeding in an already instituted suit or action by which a third person is
permitted to make himself a party, either joining the plaintiff in claiming what
is sought by the complaint, or uniting with the defendant in resisting the claims
of the plaintiff, or demanding something adversely to both of them.” Kendrick
v. Kendrick, 16 F.2d 744, 745 (5th Cir. 1926).        It is a different matter,
however, when the issue of the propriety of intervention is intertwined with that
of subject matter jurisdiction. See Ceres Gulf v. Cooper, 957 F.2d 1199, 1202
n.7 (5th Cir. 1992) (electing to address intervention issue before subject matter
jurisdiction in case where rights and role of intervenor were “inextricably tied”
to jurisdiction).



                                       6
did not favor the intervention motion on the merits.4                  In these

circumstances, the court’s action effectively denied the motion to

intervene in a way that preceded its decision on jurisdiction both

in logic and in fact.5

             Second, the denial of intervention was conclusive.               Our

precedent     holds    that   decisions     on   joinder     of   a   party   are

“separable” -- and, therefore, conclusive -- for City for Waco

purposes.6      A     decision   on   the   propriety   of    intervention    is

indistinguishable from a joinder decision for these purposes.

             Finally, the denial of intervention was an appealable

collateral order. Edwards v. City of Houston, 78 F.3d 983, 992 (5th

Cir. 1996) (en banc); Sierra Club v. City of San Antonio, 115 F.3d
4
            Any such considerations cannot affect the FDIC’s right, granted by
Congress, to invoke the jurisdiction of federal courts. A district court “has
no discretionary authority to remand a case over which it has subject matter
jurisdiction.” Buchner v. FDIC, 981 F.2d 816, 817 (5th Cir. 1993). Cf. Bank
One, N.A. v. Boyd, 288 F.3d 181, 184 (5th Cir. 2002) (“The federal courts have
a virtually unflagging obligation to exercise the jurisdiction conferred upon
them.”) (citing Colorado River Water Conservation Dist. v. United States, 424
U.S. 800, 817, 96 S. Ct. 1236, 1246 (1976)).
      5
             See Americans United for Separation of Church and State v. City of
Grand Rapids, 922 F.2d 303, 305-06 (6th Cir. 1990) (where district judge delayed
hearing on motion for intervention until date by which prospective intervenor’s
interest would have disappeared, delay was practical equivalent to denial of
motion); Toronto-Dominion Bank v. Cent. Nat’l Bank & Trust Co., 753 F.2d 66, 68
(8th Cir. 1985) (“failure to rule on a motion to intervene can be interpreted as
an implicit denial”).
      6
            Arnold, 277 F.3d at 776 (citing Doleac ex rel. Doleac v. Michalson,
264 F.3d 470, 489 (5th Cir. 2001)); Doleac, 264 F.3d at 485-86, 489 (where
consideration of (a) whether to allow amendment adding a party and (b) whether
to remand for lack of subject matter jurisdiction was “simultaneous and
intertwined,” binding precedent requires conclusion that issues are separable
under City of Waco).



                                        7
311, 313 (5th Cir. 1997).           In sum, the denial is reviewable on

appeal.

                                          II.

             The district court erred on the merits in refusing to

allow the FDIC to intervene.         A district court’s denial of a motion

to intervene as a matter of right is reviewed de novo, except that

the abuse of discretion test is applied to the court’s ruling on

timeliness of the prospective intervenor’s application.                    John Doe

No. 1 v. Glickman, 256 F.3d 371, 375 (5th Cir. 2001); Sierra Club

v. City of San Antonio, 115 F.3d at 314; Edwards, 78 F.3d at 995,

999-1000.     Although the district court issued no written findings

on   the    propriety   of    the    FDIC’s     intervention,    it    made   oral

statements that seem to bear on the timeliness issue.                      Assuming

arguendo that this aspect of the court’s decision is reviewed for

abuse of discretion, we hold that the court abused its discretion.

             Intervention as of right under Rule 24(a)(2) is based on

“four      requirements:     (1)    the    applicant   must     file   a    timely

application; (2) the applicant must claim an interest in the

subject matter of the action; (3) the applicant must show that

disposition of the action may impair or impede the applicant's

ability to protect that interest; and (4) the applicant's interest

must not be adequately represented by existing parties to the

litigation.”      United States v. Franklin Parish Sch. Bd., 47 F.3d
755, 756 (5th Cir. 1995). "Federal courts should allow intervention



                                           8
where no one would be hurt and the greater justice could be

attained."    John Doe No. 1, 256 F.3d at 375 (citation omitted).                  In

this case, the FDIC’s application for intervention satisfies all

four requirements of Rule 24(a)(2).             Edwards, 78 F.3d at 999.7

            1. Timeliness.        “The requirement of timeliness is not a

tool of retribution to punish the tardy would-be intervenor, but

rather a guard against prejudicing the original parties by the

failure to apply sooner.”         Sierra Club v. Espy, 18 F.3d 1202, 1205

(5th Cir. 1994).     This court considers four factors in determining

whether a motion to intervene was timely: (1) the length of time

during which the would-be intervenor actually knew or reasonably

should have known of its interest in the case before it sought to

intervene;    (2)    the    prejudice       that    existing      parties   to    the

litigation may suffer as a result of the would-be intervenor's

failure to apply for intervention as soon as it knew or reasonably

should have known of its interest in the case; (3) the prejudice

that the would-be intervenor may suffer if intervention is denied;

and (4) whether unusual circumstances militate for or against a

determination     that     the   application       is   timely.     There   are    no



      7
             When a district court has erred in denying a motion for intervention
as a matter of right, we may reverse the denial without remanding for further
proceedings in the district court concerning the propriety of intervention. John
Doe No. 1, 256 F.3d at 381; Americans United for Separation of Church and State
v. City of Grand Rapids, 922 F.2d 303, 305-06 (6th Cir. 1990). Compare Baker v.
Wade, 769 F.2d 289, 291-92 (5th Cir. 1985) (en banc) (this court has power to
allow intervention); Supreme Beef Processors, Inc. v. USDA, 275 F.3d 432, 437-38,
443 (5th Cir. 2001).



                                        9
absolute measures of timeliness; it is determined from all the

circumstances.       Id.; Edwards, 78 F.3d at 1000.

            The first timeliness factor favors the FDIC.            The FDIC’s

second motion to intervene was filed two business days after this

court’s decision in the first appeal and one business day after

Monogram removed the case to federal court.8            The FDIC did not act

in an untimely fashion when it moved to intervene to protect its

various interests.9

            Heaton    points    out   that   the   FDIC   did   not    join   in

Monogram’s appeal from the district court’s first remand order.

And rather than appeal from the district court’s dismissal of its

first intervention request as moot, the FDIC participated in the

first appeal in this case only as an amicus curiae.             These facts do

not preclude the FDIC from seeking intervention after the second


      8
            As for the FDIC’s first motion to intervene, it was filed about six
weeks after Heaton moved for reconsideration of the district court’s initial
denial of her motion to remand and two weeks after the district court heard
argument on the motion, at which time the district court expressed a willingness
to grant Heaton’s reconsideration motion and remand. The district court had
initially denied Heaton’s motion to remand and, in particular, had concluded that
Monogram was a “State bank” under the FDIA, endorsing the FDIC’s reading of the
statute. The FDIC reasonably could have believed until at least the filing of
Heaton’s reconsideration motion that the case was likely to remain in federal
court; that the court was likely to continue to agree with its construction of
the FDIA; and thus that intervention was not necessary.
      9
            Edwards, 78 F.3d at 1000-01 (lapses of as much as five months not
unreasonable) (citing cases); Ozee v. Am. Council on Gift Annuities, Inc., 110
F.3d 1082, 1095-96 (5th Cir. 1997) (date when prospective intervenor became aware
of “immediate danger to his interests” is relevant to timeliness determination),
vacated on other grounds sub nom. Am. Bible Soc. v. Richie, 522 U.S. 1011, 118
S. Ct. 596 (1997), remanded to 143 F.3d 937, 941-42 & 941 n.7 (5th Cir. 1998)
(reversing order denying attorney general’s motion to intervene as of right and
granting motion; citing original vacated opinion in so doing); Diaz v. Southern
Drilling Corp., 427 F.2d 1118, 1125-26 (5th Cir. 1970).



                                       10
remand.    The district court had not claimed that it was deciding

the merits of the FDIC’s first motion to intervene; at the very

least, the FDIC reasonably could have believed that there was no

decision on this motion from which the FDIC could appeal and that

for this reason it was not a party when the district court remanded

the first time.     Cf. Sierra Club v. Espy, 18 F.3d at 1206 (“Courts

should discourage       premature    intervention     that   wastes    judicial

resources.”).      The FDIC took prompt action to intervene in the

district court both before and after the first appeal.10 Its second

intervention motion was not untimely.

            As for the second factor, “prejudice must be measured by

the delay in seeking intervention, not the inconvenience to the

existing parties of allowing the intervenor to participate in the

litigation.”     Sierra Club v. Espy, 18 F.3d at 1206.          In this case,

Heaton has identified, and we are aware of, no prejudice to her

that could have resulted from the insignificant delay by the FDIC

in seeking intervention.       John Doe No. 1, 256 F.3d at 378; Ass’n of

Prof’l Flight Attendants v. Gibbs, 804 F.2d 318, 321 (5th Cir.

1986).

            The third timeliness factor also favors the FDIC.                 To

deny intervention would deprive the FDIC of the opportunity to

exercise “the legal rights associated with formal intervention,


      10
            We note parenthetically that the FDIC sought to intervene in the case
in state court after the second remand, but that its motion was denied.



                                       11
namely the briefing of issues, presentation of evidence, and

ability to appeal.”      Edwards, 78 F.3d at 1003 (quoting Sierra Club

v. Espy, 18 F.3d at 1207).          As a substantive matter, an adverse

ruling in this litigation could significantly affect not only the

validity of the FDIC’s decision to extend deposit insurance to

Monogram but its ability to regulate the federal deposit insurance

system as a whole.      It cannot be assumed that the existing parties

to   the   litigation   would    protect    the   FDIC’s   and    the   public’s

interest as to these matters.         Ozee, 110 F.3d at 1096.

            As for the fourth and final timeliness factor, no unusual

circumstances bearing on timeliness have been brought to our

attention.       Compare Sierra Club v. Espy, 18 F.3d at 1207.               The

district    court   abused    its   discretion     in   finding    the   FDIC’s

intervention untimely.

            2.    Interest of applicant.      The FDIC’s interests in this

litigation are substantial. Of course, the FDIC has an interest in

defending its decision to grant deposit insurance to Monogram, a

decision drawn directly into question by Heaton’s contention that

Monogram is not a “State bank” for purposes of the FDIA.11               But the

      11
            As a statutory “State bank,” Monogram is deemed eligible for deposit
insurance and subject to the scheme of regulatory requirements that apply to such
entities.   See Howell E. Jackson, Regulation in a Multisectored Financial
Services Industry: An Exploratory Essay, 77 Wash. U. L.Q. 319, 364-65 & 364 n.103
(1999) (under 12 U.S.C. § 1813, FDIC insurance, and attendant regulatory
obligations, is potentially available to "depository institutions,” including
“State banks”); Meriden Trust and Safe Deposit Co. v. FDIC, 62 F.3d 449, 452-53
(2d Cir. 1995) (because financial institution was “State bank” under 12 U.S.C.
§ 1813(c)(2), it was “insured depository institution” subject to cross-guarantee
liability under 12 U.S.C. § 1815(e)).



                                       12
FDIC also has a broader interest in protecting the proper and

consistent application of the Congressionally designed framework to

ensure the safety and integrity of the federal deposit insurance

system.      In this case, the FDIC has argued both that the district

court’s interpretation of 12 U.S.C. § 1831d is wrong on the merits

and that the district court lacked the power even to apply this

provision by deciding whether a particular financial institution is

a “State bank” under § 1831d. Taken together, these interests more

than suffice to meet the requirement of Rule 24.                    See Sierra Club

v. City of San Antonio, 115 F.3d at 315 (intervention as of right

granted    to     state     of      Texas   to     protect   state’s    interests   in

environmental lawsuit); see also Ceres Gulf, supra fn3 (allowing

intervention         as   of        right   to     Director,    OWCP,    to   protect

administrative scheme).12

             3.      Whether disposition of the action might impair or

impede applicant’s ability to protect its interest.                      “[T]he stare

decisis effect of an adverse judgment constitutes a sufficient

impairment to compel intervention.”                   Sierra Club v. Glickman, 82
F.3d 106, 109-10 (5th Cir. 1996) (per curiam) (citing Sierra Club

v.   Espy, 18 F.3d      at    1207).        The   district   court’s    ruling

interpreting the FDIA for purposes of its removal jurisdiction will



      12
            FDIC appealed only the denial of intervention as of right, Fed. R.
Civ. P. 24(a). Based on this court’s above-cited caselaw, we need not address
the application of permissive intervention, Rule 24(b).



                                              13
undoubtedly, unless changed, be relied upon as a precedent in

future actions involving the FDIC.           Glickman, 82 F.3d at 110.

            4.    Whether     existing      parties    adequately       protect

applicant’s interest.        The district court thought, incorrectly,

that intervention was unnecessary because the FDIC and Monogram

agreed on the merits of the substantive issues to be litigated.               An

applicant for intervention, however,          has only a minimal burden as

to inadequate representation.             All he needs to show is that

representation by the existing parties may be inadequate. Edwards,
78 F.3d at 1005; Supreme Beef Processors, Inc. v. USDA, 275 F.3d
432, 437-38 (5th Cir. 2001).        Government agencies such as the FDIC

must represent the public interest, not just the economic interests

of one industry.       That the FDIC’s interests and Monogram’s may

diverge in the future, even though, at this moment, they appear to

share common ground, is enough to meet the FDIC’s burden on this

issue.13

            The FDIC was, for all these reasons, clearly entitled to

intervene here.

                                     III.

            Because    the   FDIC   was    entitled   to   intervene,    it   is

entitled to appeal the remand order in this case under 12 U.S.C.


      13
            See Sierra Club v. City of San Antonio, 115 F.3d at 315 (“axiomatic”
that interests of persons pumping water from aquifer, including local cities and
government entities, would diverge from those of various state agencies and of
state qua state and as parens patriae); Ozee, 110 F.3d at 1096.



                                      14
§ 1819(b)(2)(C), which provides that the FDIC “may appeal any order

of remand entered by any United States district court.”                     This

provision creates an exception to 28 U.S.C. § 1447(d)’s bar on

appellate review of remand orders. Diaz v. McAllen State Bank, 975
F.2d 1145, 1147 (5th Cir. 1992). In cases where the FDIC has become

a party, we have already heard appeals under § 1819(b)(2)(C) where

the district court remanded for lack of subject matter jurisdiction

on the ground that the FDIC had not articulated a convincing

interest in the litigation or was not properly a party before the

district court.     See NCNB Tex. Nat’l Bank v. Fennell, 942 F.2d 934,

935-36 & 935 n.2 (5th Cir. 1991) (reversing remand order, holding

that the FDIC was a party properly before district court); Pernie

Bailey Drilling Co. v. FDIC, 905 F.2d 78, 79-80 (5th Cir. 1990) (per

curiam) (same).      Likewise, this court has jurisdiction to review

the remand order.14




      14
            It is unnecessary to decide to what extent the “expansive language”
of § 1819(b)(2)(C), Hellon & Assocs., Inc. v. Phoenix Resort Corp., 958 F.2d 295,
298 (9th Cir. 1992) (construing identical “any order of remand” language in
statute securing broad removal rights to Resolution Trust Corporation (RTC)), may
allow the FDIC to appeal remand orders in cases to which it has no party status
and is not entitled to party status. Compare In re Resolution Trust Corp., 888
F.2d 57, 59 (8th Cir. 1989) (in provision allowing appeal by RTC of remand
orders, “[o]bviously ‘any’ cannot extend to orders remanding cases removed by
wholly unrelated parties”), dismissed as moot on reh’g on other grounds sub nom.
Ward v. Resolution Trust Corp., 901 F.2d 694 (8th Cir. 1990) (per curiam).



                                       15
                                   IV.

            Finally, the district court erred in ordering remand for

lack of subject matter jurisdiction.       12 U.S.C. § 1819(b)(2)(A)

provides that, with exceptions not relevant to this case, “all

suits of a civil nature at common law or in equity to which the

Corporation, in any capacity, is a party shall be deemed to arise

under the laws of the United States.”     “The statute indicates that

where the FDIC is a party, federal question jurisdiction exists,

except with respect to certain state law claims where the FDIC was

appointed    receiver   by   the   exclusive   appointment   of   state

authorities.”    Pernie Bailey Drilling Co., 905 F.2d at 80.      As the

district court acknowledged, allowing the FDIC to intervene in this

case would have mooted Heaton’s motion to remand.    Because the FDIC

is entitled to intervene in this case, it is a party for the

purposes of § 1819(b)(2)(A), which conferred instant subject matter

jurisdiction over the case.

            Under FDIC v. Loyd, 955 F.2d 316 (5th Cir. 1992), the FDIC

became a “party,” for purposes of § 1819(b)(2)(A), as soon as it

filed its motion to intervene.     In Loyd, the only basis for federal

jurisdiction was the FDIC’s status as a party for purposes of

§ 1819(b)(2)(A); and this court held that the FDIC initially

attained such status when it filed its motion to intervene in state

court. 955 F.2d at 327, 329.     Loyd and other decisions allowing

the FDIC more latitude than other litigants require some connection



                                   16
between the FDIC and the underlying action in order for the FDIC to

have party status for the purpose of removing a case.15               Although

Loyd, technically, interpreted “party” in § 1819(b)(2)(A) for

purposes of gauging the timeliness of FDIC’s subsequent removal of

a case from state to federal court, it wold seem that Loyd’s

definition of “party” -- applying that status whenever FDIC moves

to intervene -- should also apply to FDIC’s motion to intervene in

federal court. This uniform interpretation comports with the broad

jurisdictional grant in § 1819(b)(2)(A).

            It might be argued that Loyd is distinguishable because

the FDIC’s stake in this litigation differs significantly from its

stake in Loyd.     Here the FDIC does not seek to participate in its

capacity as receiver or insurer of a failed bank.                 Instead, it

seeks to intervene to protect its more general interest in ensuring

the   correct   interpretation     of    a   statute   that   implicates    the

stability and consistency of the FDIC’s regime of bank regulation.

This, however, is the ultimate interest intended to be furthered by

the broad grant of jurisdiction, removal rights, and appeal rights

in § 1819(b)(2).     But that is not all.       The FDIC’s role as insurer


      15
             “[W]e have never suggested that the FDIC has some cognizable status
as a party in the state court case unless the FDIC has had at least some contact
with the state court action. Or, stated another way, we have never suggested
that the FDIC was a cognizable [28 U.S.C.] § 1446 party in the state court case
in the absence of some appearance by the FDIC in that proceeding.” Id. at 326-27
(footnote omitted). See id. at 328 (“some party-status of the removing party is
critical”). Compare Bank One Texas Nat’l Ass’n v. Morrison, 26 F.3d 544, 547
(5th Cir. 1994) (per curiam) (stating concern that “federal jurisdiction should
not be manipulated by the FDIC’s simple intervention in a given case”).



                                        17
of bank deposits is immediately relevant to the FDIC’s stake in

this litigation.      If it proves correct that Monogram is not a

“State bank” within the meaning of 12 U.S.C. § 1831d (a question we

do not decide in this appeal), then the validity of the FDIC’s

extension of deposit insurance to certain deposits at Monogram is

called   into    question.     The    possible   effect     on    the   FDIC’s

obligations and rights as insurer of these deposits, coupled with

the effects on the FDIC’s regulatory interests, reassure us that as

in Loyd, the FDIC’s attempt to intervene conferred on it sufficient

“party” status to bring this case within the federal court’s

jurisdiction under § 1819(b)(2)(A).

                                      V.

           The FDIC seeks rulings on the amenability to judicial

review of its decision that Monogram was “engaged in the business

of   receiving   deposits”   within    the   meaning   of   the   FDIA,   and,

alternatively, on the merits of this regulatory decision.               We need

not resolve these questions in order to grant the FDIC the relief

that it has requested in this appeal.          Instead, we hold that the

district court erred in refusing to allow the FDIC to intervene in

the case and in holding that it lacked jurisdiction.              On remand,

the district court must allow the FDIC to intervene.              See Sierra

Club v. City of San Antonio, 115 F.3d at 315.




                                      18
          For these reasons, the denial of intervention and the

remand order are REVERSED and the case is REMANDED for proceedings

consistent with this opinion.

          REVERSED and REMANDED.




                                19